Title: Pennsylvania Assembly Committee: Report on Three Petitions, 14 November 1755
From: Pennsylvania Assembly Committee
To: 


The crucial Assembly session of November 1755 began under a deluge of petitions, mostly from frontier counties pleading for measures of defense against Indian attacks. Other representations, however, presumed to tell the Assembly how to fulfill its obligations, sometimes backing up suggestions with undisguised threats of the particular and dire consequences of failing to follow the petitioners’ recommendations. In one of these documents, which reached the Assembly on November 5, William Moore and thirty-five other inhabitants of Chester County, prayed the Assembly not to keep up “unnecessary disputes” with the governor or to let the members’ religious scruples cause further neglect of the province’s defense. Two days later a representation from twenty-three Quakers countered by stating that they would “suffer” rather than pay taxes to support acts of war and violence. Unwilling to inflame people against the Quakers, the Assembly attempted to keep this one secret, but by November 11 its contents were known, a circumstance for which the Assembly doorkeeper was dismissed. On November 12 to counteract any impression that the people generally opposed measures for defense at a time when Indian attacks had produced a state of near panic, the mayor and 133 others claiming to be inhabitants of Philadelphia demanded a strong militia law and immediate appropriations for defense. On the 13th, noting that the three documents contained “sundry Matters of an extraordinary Nature,” the Assembly referred them to six members including Franklin for consideration. Their report the next day was discussed and, “some objections being made thereto,” was ordered recommitted. It was amended and considered the following day, but again failed to receive the Assembly’s approval. On the last day of the session, December 3, it was resolved, following further consideration, that the report (probably the amended one) “be entered on the Minutes of this House.” James Pemberton, William Callender, Joseph Gibbons, and Peter Worral recorded their dissent to the part of the report relating to the Quakers.
 
November 14, 1755.
The Committee have considered the several Papers referred to them by the House, and are of Opinion, that tho’ it be the undoubted Right of the Freemen of the Province not only to petition but even to advise their Representatives on suitable Occasions, yet their Applications to the House, of whatever Kind, ought to be respectful, decent, pertinent, and founded in Truth.
That the Petition from William Moore, and Thirty-five others, Inhabitants of Chester County, dated the Third Instant, the Day of our first Meeting for Business after the Election, and before the House had entered on any Business, as it supposes that the House keeps up unnecessary Disputes with the Governor, when as yet there were none begun; and insinuates, that the Defence of the Province is neglected by the Assembly, and neglected from conscientious Scruples in the Members, is founded in Mistake and Misapprehension of Facts and Circumstances, and so far improper to be presented to the House.

That the Petition, intituled, An Address of some of the People called Quakers, in Behalf of themselves and others, signed by Anthony Morris, and Twenty-two others, so far as it engages for any more than themselves, and as it insinuates that many will be under the Necessity of suffering, rather than consenting to the Payment of Money to be raised and put into the Hands of Commissioners, who may apply it to Purposes inconsistent with the peaceable Testimony they profess and have borne to the World, appears to us (however decent the Language may be in respect to the House) assuming a greater Right than they were invested with, and an Indication that they had not duly considered what has been heretofore transacted in the Assemblies of this Province, particularly in relation to the Act for granting Two Thousand Pounds for the Queen’s Use, passed in the Year 1711, and is therefore an unadvised and indiscreet Application to the House at this Time.

That the Representation from William Plumsted, and One Hundred Thirty-three others, of the principal Inhabitants, (as they stile themselves) a great Part of them not Freeholders, many of them Strangers or obscure Persons, and some of them under Age, who may be supposed but imperfectly acquainted with the general Interests of the Province, or with the true State of Publick Affairs, as it charges the House with not having a proper Concern for the Lives of the People of the Province, and dictates in a haughty peremptory Manner to the Representative Body of the whole People, what Laws to make, and to which the Preference should be given, and threatens to force a Compliance by the Power of Numbers if its Commands are not obeyed, is a Paper extremely presuming, indecent, insolent, and improper to be presented to this House. And we are farther of Opinion, that the Mayor of the City of Philadelphia, by becoming a Promoter and Ringleader of such an Insult on this Part of the Government, and by his Authority, Arts and Influence, drawing in so many indiscreet or unwary Persons to be Partakers with him therein, when he ought rather to have been careful in preserving good Order, hath exceedingly misbehaved himself, and failed greatly in the Duty of his Station.
On the whole, the Committee think that the said Papers ought to be rejected. But whether at a Time, when the House has such weighty and important Affairs under Consideration, it will be proper to spend Time in taking any farther Notice of them, or the Promoters of any of them, is, with the rest, humbly submitted to the House.
